Case 2:17-cr-20069-MFL-RSW ECF No. 164 filed 04/24/20      PageID.777   Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 17-cr-20069
                                                   Hon. Matthew F. Leitman
v.

D-2 TASNEEM TAHIR,

          Defendant.
__________________________________________________________________/

      SECOND AMENDMENT TO FINAL ORDER OF FORFEITURE

       The Court having considered the Superseding Indictment (Dkt. No. 19), the

Stipulated Preliminary Order of Forfeiture (“SPOF”) (Dkt. No. 100), Amendment

(Dkt. No. 108) and Second Amendment (Dkt. No. 114) to the SPOF, Defendant’s

conviction (Dkt. No. 135), Final Order of Forfeiture (“FOF”) (Dkt. No. 143) and

Amendment to FOF (Dkt. No. 158), Stipulated Orders in the ancillary hearings

(Miscellaneous Case No. 18-mc-50727, Dkt. No. 5; Miscellaneous Case No. 18-mc-

50711, Dkt. No. 3, Miscellaneous Case No. 20-mc-50277, Dkt. No. 4) and the facts

set forth in the United States’ application for a Second Amendment to the Final

Order of Forfeiture hereby ORDERS:

      1.    The Final Order of Forfeiture (Dkt. # 143) and Amendment to Final

Order of Forfeiture (Dkt. # 158) are further amended as follows:
Case 2:17-cr-20069-MFL-RSW ECF No. 164 filed 04/24/20         PageID.778    Page 2 of 3




      2.     Except as set forth in paragraph 4, all rights, title, and interest of all

persons, and entities in the following property has been FORFEITED to, and title

to the property has vested in, the United States, pursuant to 21 U.S.C. § 853 and Fed.

R. Crim. P. 32.2(e):

     a.      Any and all interest in the real property located at 27205 Debiasi,
             Brownstown, Michigan (“Debiasi Property”), and being more fully
             described as: Lot Number: 30; subdivision: Bonks Bay Sub;
             City/Muni/Twnsp: Brownstown Twp; Tract 5916001026; Commonly
             known as: 27205 DEBIASI; Tax Item Number: 70-XXX-XX-XXXX-000.

      3.     The United States is authorized, through the United States Marshals

Service or any duly authorized law enforcement official, to dispose of the Debiasi

Property forfeited pursuant to this order according to law.

      4.     The ancillary petition, filed by Wayne County Treasurer in Case No.

20-mc-50277, as to real property located at 27205 Debiasi, Brownstown, Michigan,

has been resolved, and the Court grants Petitioner Wayne County Treasurer’s

forfeiture claim as to its interest in delinquent and forfeited 2015-2017 property

taxes, interest, penalties and fees in the amount of $23,384.20, including interest

accruing up to the date of disposition and closing the ancillary proceeding. The

Wayne County Treasurer shall be entitled to these funds upon disposition of the

Debiasi Property by the United States.

      5.     No additional orders are required to allow the United States to dispose

of the Debiasi Property.


                                          2
Case 2:17-cr-20069-MFL-RSW ECF No. 164 filed 04/24/20        PageID.779    Page 3 of 3




      6.     The terms set forth in the Final Order of Forfeiture and Amendment to

Final Order of Forfeiture will remain in full force and effect, except as expressly

amended herein.

      7.     The Court shall retain jurisdiction to enforce this Order and to amend it

as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

      IT IS SO ORDERED.


                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: April 24, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 24, 2020, by electronic means and/or ordinary
mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764




                                          3
